Reasons for Allowance
The non-statutory double patenting and the 103 rejection in view of Imoto are being withdrawn since they fail to disclose a roller formed of a transparent member that is disposed at a position proximate to, and in a non-contact state with, the upper surface of the workpiece held on the holding table inside the liquid chamber to define a gap between the roller and the upper surface of the workpiece to enable a free flow of a liquid on the workpiece through the gap.
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-7 is indicated because the prior art of record does not show or fairly suggest a laser processing apparatus comprising a roller formed of a transparent member that is disposed at a position proximate to, and in a non-contact state with, the upper surface of the workpiece held on the holding table inside the liquid chamber to define a gap between the roller and the upper surface of the workpiece to enable a free flow of a liquid on the workpiece through the gap as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/04/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761